Citation Nr: 0302456	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  97-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed dental 
trauma.  

2.  Entitlement to a higher (compensable) rating for the 
service-connected residuals of a fractured mandible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 RO decision that granted service 
connection and assigned a noncompensable rating for residuals 
of a fracture of the left mandible and denied his claim of 
service connection for a dental trauma.  

This case was previously before the Board in March 2002, and 
at that time the Board undertook additional development on 
the veteran's claims, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  

When the development was completed, the Board provided the 
veteran notice of the development in December 2002, as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 (2002)).  

After giving the notice and an opportunity for response to 
the notice, the Board now undertakes appellate review of the 
claims.  

This appeal is before the undersigned Member of the Board, 
who has been designated to make the final disposition of this 
proceeding for VA.   

It is noted that, throughout the pendency of the appeal, the 
veteran has argued that his service-connected fracture of the 
mandible has aggravated his diabetes mellitus.  However, as 
this issue has not been adjudicated by the RO, it is referred 
there for further appropriate consideration.  



FINDINGS OF FACT

1.  The service medical records show that, in November 1957, 
the veteran was treated for a fracture of the left mandible; 
there was no objective evidence to show that he lost teeth 
due to trauma or that his dentition was adversely affected by 
the fracture in service.  

2.  There is no competent evidence to show that any 
postservice loss of teeth experienced by the veteran was due 
to inservice dental trauma or otherwise caused by a service-
connected disability.  

3.  The service-connected residuals of a fracture of the 
mandible is manifested by inter-incisal range of motion of 31 
to 40 mm.; lateral motion of 8 mm. and 9 mm. for the left and 
right side, respectively; no malunion or nonunion of the 
mandible is demonstrated.  



CONCLUSIONS OF LAW

1.  The veteran is not shown have a loss of teeth due to 
dental trauma that was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1712, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.381, 4.149, 4.150, 
17.161 (2001).

2.  The criteria for the assignment of a 10 percent rating 
for the veteran's service-connected residuals of a fracture 
of the mandible have been met.  38 U.S.C.A. §§ 1155, 5105, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.150 
including Diagnostic Codes 9903, 9904, 9905 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from April 1956 to April 
1958.  

The service medical records show that, on a dental 
examination in May 1956, the veteran was missing teeth 
numbers 4, 13, 14 and 18.  In October 1956, tooth number 32 
was extracted.  

On November 9, 1957, during service, the veteran was injured 
during an attack by one of his shipmates, resulting in a 
simple fracture of the left mandible with no artery or nerve 
involvement.  He had slight bleeding from the left lower gum 
associated with pain and swelling in that area.  There was 
pain on teeth clenching, and the veteran was unable to open 
his mouth without pain.  He underwent a closed reduction of 
the mandible with traction on November 12, 1957.  He had a 
normal recovery period, with the fracture in good position 
and the teeth in occlusion.  He was discharged to duty on 
December 20, 1957.  The dental records show that there was no 
loss of teeth from the November 1957 injury.  

At the time of the April 1958 separation examination, the 
veteran was missing teeth numbers 4, 13, 14, 18 and 32, and 
there were no complaints referable to the teeth at the time 
of the examination.  

In June 1996, the RO received the veteran's claims of service 
connection for a broken jaw and for facial and dental 
injuries.  

On an October 1996 VA dental examination, the veteran 
complained of having jaw clicking, cheek biting and pain in 
the left temporal mandibular joint.  He indicated that 
something was not right with his jaw.  

On examination, there were no oral lesions.  There was a 
history of jaw fracture on the left side.  The veteran was 
able to make all jaw movements freely, without apparent 
discomfort.  A click could not be detected on the left side, 
although the veteran said there was a click.  The veteran was 
wearing upper and lower removable partial dentures.  He was 
missing teeth numbers 1, 3, 4, 7, 8, 9, 10, 12, 13, 14, 15, 
18, 19, 20, and 30.  

As to how the disability affected the veteran's everyday 
activities, it was noted that chewing was impaired by the use 
of removable partial dentures.  It was also noted that with 
an old jaw fracture there was a possibility of a residual 
joint effect that was not detected clinically.  Panoramic X-
ray studies were within normal limits, with no residuals 
apparent from the old injury in 1957.  In the diagnosis, the 
examiner stated that the treatment plan required maintenance 
of periodontal tissues and partial dentures.  

The VA outpatient records from the medical clinic dated in 
October 1996 indicate that the veteran had some dental 
problems, which were in the process of being addressed 
inasmuch as the dental problems affected the control of his 
diabetes in an adverse way.  It was also noted that the 
veteran had been suffering mouth pain due to dental and gum 
disease for the past two months and that the mouth pain made 
chewing impossible, or nearly so, on several days of each 
week.  

In a December 1996 rating decision, the RO granted service 
connection and assigned a noncompensable rating for residuals 
of a fracture of the left mandible (effective from June 1996) 
and denied the claim of service connection for facial and 
dental injuries.

In a February 1997 letter, the veteran expressed his 
disagreement with the decision of the RO, stating that after 
his November 1997 injury he had suffered frequent infections 
of his front teeth, which caused his face to swell.  He 
claimed that these episodes lasted for several years and were 
treated by Dr. Petraglia, who was his private dentist from 
1958 to 1973.  

The veteran indicated that such treatment records noting the 
problems caused by his injury were no longer available.  He 
said, however, that he could produce witnesses to verify that 
his problems, as well as the loss of his teeth at an early 
age, in 1961, after it was determined that such loss was due 
to his fracture jaw and dental injury in service.  He alleged 
that his front teeth were cracked above the gums and 
separated from the roots.  

The veteran claimed that he had dental work performed while 
in the service both before and after he incurred the injury, 
and that a dentist in service told him, after he fractured 
his jaw, that he could expect to have ongoing dental problems 
related to the fracture.  He noted that his current dentist, 
who has treated him since 1973, could attest to his ongoing 
dental problems related to the service injury.  He stated 
that he currently suffered chronic pain and disability due to 
his injury in service.  

In a May 1997 statement, the veteran's VA physician indicated 
that he treated the veteran for insulin-dependent diabetes, 
which was unstable and difficult to control due in large part 
to his dental difficulties.  He stated that the veteran 
suffered a fractured lower jaw in service and that he 
believed that the veteran's painful dentition was due to the 
residuals of the fractured jaw (poor bite, etc.) and should 
be service connected.  

In a May 1997 statement, the veteran indicated that, due to 
his fractured jaw and dental injuries in service, he was 
unable to chew without pain and discomfort.  He stated that 
his bite was "off," causing him to frequently break dental 
plates and bite his jaw tissue, which in turn caused frequent 
mouth sores.  He also alleged that these problems interfered 
with his maintaining good control of his diabetes.  

In an August 1997 statement, Duane Martin, M.D., indicated 
that the veteran was allergic to aspirin and its derivatives, 
and that due to such allergy he was unable to take the 
aspirin that was recommended by the oral surgeon at VA for 
jaw pain.  He indicated that the veteran must therefore 
endure his jaw pain as it occurred.  

At a September 1997 RO hearing before a Hearing Officer, the 
veteran testified that in service someone struck him and he 
consequently suffered a jaw fracture and loosening of his 
front teeth; that when he was returned to duty he had dental 
problems (he said a dentist informed him that he would always 
have problems with his teeth); and that two to three months 
after his discharge from service his mouth started swelling 
and he had infections, which led to the loss of ten teeth by 
1961.  He said that he continued to have pain in his jaw and 
an abnormal bite, which caused problems in chewing.  

At the hearing, the veteran submitted a statement, indicating 
that he had problems chewing his food due to his jaw injury 
(which he said also made it difficult for him to eat the 
proper foods necessary for control of his diabetes).  He also 
stated that he bit his cheek, which caused sores, ulcers, and 
discomfort.  He stated that he had difficulty in opening his 
jaw to chew properly and that he had a click in his jaw.  He 
stated that his injury had caused a variety of problems over 
the years.  He alleged that, early on, he suffered severe 
infections, which caused him to lose the involved teeth 
(i.e., the front and side teeth).  He also stated that his 
bite was "off," causing frequent breakage of his partial 
plates.  

The VA outpatient records from the dental clinic dated in 
December 1997 indicate that the veteran complained of having 
jaw pain on the left side.  There was temporomandibular joint 
(TMJ) clicking and crepitus.  There was left side cheek 
biting.  He was missing teeth numbers 1, 3, 4, 7, 8, 9, 10, 
12, 13, 14, 16, 18, 19, 20, 30 and 32.  It was recommended 
that the veteran have periodic reevaluation of the TMJ by an 
oral surgeon.  

In a March 1998 statement, the veteran enumerated the effects 
of the jaw fracture in service.  He indicated that, shortly 
after discharge from service, he suffered frequent infections 
and ultimately lost several front teeth at an early age due 
to the wiring of the fractured jaw.  He indicated that his 
treating dentist at the time was prepared to testify on his 
behalf at the 1997 RO hearing but died just weeks before the 
hearing.  He also claimed that, due to his injury, his bite 
was "off" and he suffered pain and discomfort in his jaw, 
making it difficult to chew.  The veteran also submitted 
materials concerning how to reduce TMJ pain symptoms.  

In a March 1998 statement, the veteran's VA physician, Roger 
Sutton indicated that the veteran was not able to masticate 
his food with the day-to-day efficiency necessary to assure 
consistency of calorie intake, due to residual defects in the 
veteran's previously fractured jaw.  

In an April 1999 statement, the veteran indicated that a VA 
prosthetic device for his mouth to help eliminate pain and to 
keep him from biting the inside of his cheek had not helped 
with his problems.  

A June 1999 VA outpatient record indicates that the veteran's 
medical history was significant for jaw fracture with 
residual jaw pain, among other disabilities.  It was noted 
that the veteran complained of difficulty chewing at times 
secondary to his jaw pain, which he said had sometimes caused 
him to become hypoglycemic because he did not eat enough.  

In a July 1999 statement, a VA oral and maxillofacial surgeon 
indicated that the veteran had been treated at the VA's 
dental clinic since 1997 for left-sided facial pain using 
conservative treatments and that he had also had tooth 
extraction.  With this statement were records from the VA 
dental clinic, dated from 1998 through July 1999, showing 
complaints of pain on the left side upon chewing and 
"accidental trauma" to the left inner cheek tissue.  He had 
muscle tenderness on the left, and his jaw deviated slightly 
to the right upon opening.  It was noted that the veteran had 
no joint pain unless he chewed excessively and had no 
TMJ/left masseter (muscle) relief from medications or a 
splint that was fitted to be worn at all times except during 
meals.  

In an April 2000 rating decision, the RO granted service 
connection and a 10 percent rating for facial injury.  

In a May 2000 statement, the veteran asserted that his in-
service jaw injury had a negative effect on his physical and 
mental well-being.  He noted that he had prescriptions for 
pain medication.  He also maintained that, within a few 
months of his separation from service, he began experiencing 
oral problems such as infection that caused his face to 
swell.  He stated that it was found that his teeth were 
broken from the roots, resulting in infection.  

The veteran alleged that it then became necessary to have his 
four upper front teeth extracted, followed a short while 
later by the three top and three bottom teeth in the left 
jaw.  He stated that having his jaws wired shut for 30 days 
or more in service, with the wires being anchored by his 
teeth, had caused these problems, which resulted in repeated 
infection and loss of 10 teeth.  

The VA outpatient records from the primary care clinic show 
that, in December 2000, the veteran reported having episodic 
pain that was very severe in his left mandible.  He indicated 
that it generally lasted about three days or so and that he 
sometimes had partial relief with prescription pain 
medication.  In May 2001, he felt "all right" except for 
jaw pain that he had from time to time.  

In an October 2001 statement, the veteran reiterated that his 
service-connected fracture of the mandible was manifested by 
jaw pain and inability to chew and that the loss of ten teeth 
was directly related to the traumatic injury he suffered in 
service, at the time his jaw was fractured and subsequently 
wired shut for 30 days.  

In July 2002, the Board received VA records dated from 1996 
to June 2002.  The records show treatment for a variety of 
disabilities, to include dental problems.  In May 1997, the 
veteran complained of problems on and off inside his mouth 
when he opened his jaw.  

In June 2001, the veteran complained of increasing pain in 
his jaw, causing him to be unable to chew.  He was given a 
prescription for Percocet due to the severe jaw pain he 
experienced from time to time.  In October 2001, he reported 
having trouble with his jaw being sore on the left side when 
he ate and that he was also biting his cheek on this same 
side.  The dentist adjusted the occlusion of the lower 
partial to alleviate cheek biting.  It was also noted that 
the veteran was not a good candidate for surgery, which would 
probably not relieve the pain (the only thing relieving his 
pain at this point was noted to be Percocet).  

In January 2002, it was noted that the veteran had sporadic 
severe jaw pain that required Percocet for relief.  In May 
2002, the veteran's Percocet prescription was renewed, for 
severe chronic intermittent jaw pain.  

In July 2002, the Board received from the veteran duplicative 
copies of VA outpatient treatment records, dated from June 
2001 to May 2002, for which the veteran highlighted certain 
pertinent passages.    

In an August 2002 letter, the Board informed the veteran that 
it would be developing additional evidence concerning his 
appeal, rather than remanding it to the RO.  The Board 
informed the veteran of what records it needed, notified him 
that he was being scheduled for a VA examination, and what 
the veteran needed to do in regard to his appeal.  

In August 2002, in response to the Board's request, the 
veteran submitted a form, authorizing and consenting to the 
release of medical information to the VA, records from his 
private dentist, John Boccella, D.D.S.  The veteran also 
commented that, after discharge from service, his dentist was 
Anthony Petraglia, D.D.S., who he stated had removed his 
cracked teeth and treated the residuals of his service-
connected injury.  

The veteran stated that Dr. Petraglia, who had treated him 
from 1959 to 1970 and who was to be a witness on his behalf 
in regards to establishing service connection for dental 
trauma, died in July 1997 (he furnished a copy of a death 
notice for the dentist).  The veteran indicated that Dr. 
Petraglia's records were no longer available.  

On a September 2002 VA examination, the veteran complained of 
residual pain on the left side of his face, both mandibular 
and myofascial.  On examination, it was noted that he was in 
class I occlusion with missing teeth numbers 3, 4, 5, 7, 8, 
9, 10, 12, 13, 14, 16, 17, 18, 19, 20, 30, and 32.  
Interincisal range of motion was approximately 37 mm. without 
strain and approximately 43 mm. with strain.  Anterior 
protrusive movement was approximately 4 mm. beyond centric.  
Left lateral was approximately 8 mm. and right lateral was 
approximately 9 mm.  The mandible was intact.  There were no 
step defects or malunions.  Coronoids and condyles were 
corticated and intact.  There was no paresthesia noted.  
Edentulous areas were within normal limits.  The left 
masseter, temporalis, and pterygoid muscles were slightly 
tender.  There was no clicking, popping, or crepitus.  There 
was no history of locking or dislocation.  There was no 
subluxation noted.  There were no caries present.  As to the 
how the disability affected everyday activities, it was 
stated that there was possible dietary limitation due to 
neuralgia and myofascial pain.  

In the diagnoses, the VA examiner noted that, as documented, 
there was a report from service, dated in December 1957, 
which stated that the veteran underwent closed reduction with 
elastics and that he had no loss of dentition.  The examiner 
stated that the veteran continued to have chronic left-sided 
neuralgia and myofascial pain, but that there was no internal 
derangement present.  

The examiner stated that edentulous areas were replaced with 
conventional removable partial dentures that fit well, and 
that the veteran seemed to be well adapted to provide 
adequate to superior replacement for edentulous areas.  

In November 2002, the Board received copies of the veteran's 
dental records from John Boccella, D.D.S., dated from January 
1978 to September 1994.  The records show, among other 
things, loss of numerous teeth and repair of fractured teeth.  

In a December 2002 letter, the Board informed the veteran 
that it had received new evidence concerning his appeal 
(i.e., evidence that was received since he was last issued a 
Supplemental Statement of the Case), and the Board enclosed 
copies of this evidence for the veteran's review.  He was 
given an opportunity to submit additional evidence or 
argument in response to the new evidence.  He did not reply 
to this request.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in December 1996 and April 2000), Statement 
of the Case (in March 1997), and Supplemental Statements of 
the Case (in February 1998, March 1999, August 1999, April 
2000, and August 2001), the RO has notified him of the 
evidence needed to substantiate his claims.  Further, in an 
August 2002 letter mailed to the veteran, the Board notified 
the veteran of the evidence needed to substantiate his 
claims.  

The VA has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA and from private dentists).  

The VA has also sought and obtained VA examinations (in 
October 1996 and September 2002) regarding the issues at 
hand.  Additionally, the RO has provided the veteran with the 
opportunity for a hearing, and he testified at the RO before 
a local hearing officer in September 1997.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  


A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection will be granted for dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a).  

To receive VA outpatient dental treatment, a veteran must 
qualify under one of the categories of 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161.  Generally, veterans are eligible for 
a one-time correction of noncompensable service-connected 
dental conditions, and in the case of a veteran, such as the 
appellant, honorably discharged from active duty in April 
1958, the application for such treatment must have been filed 
within one year after his separation from service.  

However, the record shows that the veteran first applied for 
service connection for dental trauma and for outpatient 
dental treatment at the VA in 1996.  Therefore, he is not 
entitled to service connection for the purposes of outpatient 
dental treatment under the aforementioned provisions.  

Exceptions to the general rule permit outpatient dental 
treatment for veterans with compensable service-connected 
dental conditions; former prisoners of war; those having 
dental conditions which are associated with an aggravating 
service- connected medical disability; veterans having 
service-connected conditions rated 100 percent; those having 
dental conditions which are clinically determined to be 
complicating a medical condition currently being treated by 
the VA; and certain Chapter 31 vocational rehabilitation 
trainees.  Id.  

The significance of a finding that a dental condition is due 
to dental trauma during service is that the veteran may 
receive VA dental care for the condition, without the usual 
limitations of one-time treatment and timely application.  38 
U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161.  

The Board notes that the veteran in this case is not a former 
prisoner of war; that there is no competent evidence that any 
dental disorder is associated with an aggravating service-
connected disorder; that he does not have service-connected 
disorders totaling 100 percent; and that he is not receiving 
vocational rehabilitation benefits.  

Hence, the veteran's theory of entitlement is limited to that 
he has disability manifested by the loss of teeth due to 
dental trauma in service.  It is also apparent that the 
veteran is asserting that service connection for disability 
due to dental trauma is warranted for the purposes of 
compensation.  

In this case, the veteran maintains that the loss of ten 
teeth in a short period (i.e., by 1961) after his April 1958 
discharge from service was due to the fracture of the left 
mandible incurred in service.  

The service medical records show that his mandible was 
fractured in November 1957, but there is no service evidence 
showing that he lost teeth as a result of the mandible 
fracture or that his dentition was in any way adversely 
affected by the fracture.  (It was noted that he underwent 
closed reduction of the fracture with traction, or as the 
veteran asserted, his jaw was wired shut.)  

The service medical records also show that the veteran had 
one tooth extracted during service (tooth number 32).  
However, such extraction was performed more than a year prior 
to the mandible fracture, and the veteran does not claim, nor 
does the evidence show, that the loss of tooth number 32 was 
attributable to dental trauma.  

Further, at the veteran's service separation examination, 
there were no complaints pertinent to the teeth or any 
reference to residuals of the fractured mandible.  At 
separation, he was noted to be missing five teeth (numbers 4, 
13, 14, 18, and 32).  

The next medical evidence of record dates from 1996, at which 
time a VA dental examination disclosed that the veteran was 
missing numerous additional teeth (numbers 1, 3, 7, 8, 9, 10, 
12, 15, 19, 20, and 30) and was wearing upper and lower 
removable partial dentures.  

After a careful review of the evidence, the Board finds that 
there is no medical evidence to show that any postservice 
loss of teeth is due to inservice dental trauma.  While the 
veteran may sincerely believe that his loss of dentition, 
preceded by infection, were caused by inservice dental 
trauma, he, as a lay person is untrained in the field of 
dentistry and is not competent to offer such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Furthermore, in that regard, it is unfortunate that the 
medical records of Dr. Petraglia, the veteran's private 
dentist following his period of service, are unavailable.  
While the veteran's claim of loss of teeth in the short 
period following his service discharge appears credible, his 
attribution of the loss of teeth to inservice dental trauma 
is not supported by medical evidence.  

Accordingly, service connection for dental trauma for the 
purposes of compensation or securing VA outpatient treatment 
is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's postservice loss of teeth has not been 
medically linked to service or to trauma sustained therein.  
The dental condition was not incurred in or aggravated by 
service.  

As the preponderance of the evidence is against the claim for 
service connection for dental trauma, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


B.  Increased Rating

In this case, the veteran maintains that a compensable rating 
is warranted for his service-connected residuals of a 
fractured mandible.  Disability evaluations are determined by 
the application of a schedule of ratings that is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  

Since service connection was established, the veteran's 
service-connected residuals of a fractured mandible have been 
evaluated as noncompensable under 38 C.F.R. § 4.150, 
Diagnostic Code 9904.  Under this Diagnostic Code, malunion 
of the mandible is assigned a noncompensable rating for 
slight displacement, a 10 percent rating for moderate 
displacement, and a 20 percent rating for severe 
displacement.  It is noted that the rating is dependent upon 
degree of motion and relative loss of masticatory function.  

Moreover, nonunion of the mandible warrants a 10 percent 
rating if moderate and a 30 percent rating if severe.  It is 
noted that the rating is dependent upon degree of motion and 
relative loss of masticatory function.  38 C.F.R. § 4.150, 
Diagnostic Code 9903.  

VA regulations also establish criteria for the evaluation of 
limited motion of temporomandibular articulation, under 38 
C.F.R. § 4.150, Diagnostic Code 9905.  Under this Diagnostic 
Code, a range of lateral excursion of zero to 4 mm. warrants 
a 10 percent rating.  An inter-incisal range of 31 to 40 mm. 
warrants a 10 percent rating.  A 20 percent rating is 
warranted for an inter-incisal range of 21 to 30 mm.  An 
inter-incisal range of 11 to 20 mm. warrants a 30 percent 
rating.  An inter-incisal range of zero to 10 millimeters 
warrants a 40 percent rating.  It is noted that ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  

It is noted that, in an April 2000 rating decision, service 
connection was established for a facial injury, arising out 
of the injury whereby the veteran's jaw was fractured during 
service.  As he is already service-connected for facial 
injury, and has not appealed the rating assigned for such, 
consideration at present is limited to evaluating the 
residuals of the fractured mandible.  

Applying the criteria set forth above to the facts in this 
case, the Board finds that the evidence supports a 10 percent 
rating, but no higher, for residuals of a fracture of the 
mandible.  

Initially, the Board notes that there has been no showing of 
either nonunion or malunion of the mandible.  Rather, VA 
examinations have indicated that the mandible was intact, 
with no displacement of the mandible.  Thus, the criteria for 
a compensable rating under 38 C.F.R. § 4.150, Codes 9903 and 
9904 have not been met.  

However, the Board notes that the record does establish that 
the veteran's disability is manifested by limited motion of 
temporomandibular articulation.  As indicated hereinabove, a 
10 percent evaluation is warranted for an inter-incisal range 
of 31 to 40 mm.  

On the September 2002 VA dental examination, the examiner 
indicated that inter-incisal motion was 37 mm. without strain 
and 43 mm. with strain.  The Board concludes that these 
findings are sufficient to warrant a 10 percent rating under 
38 C.F.R. § 4.150, Code 9905.  

Although the veteran also exhibited a range of lateral 
excursion of 8 mm. to the left and 9 mm. to the right, the 
regulation specifically provides that ratings for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion.  Thus, a separate 10 percent 
rating for limited lateral excursion is not warranted.  

While the veteran reports pain on chewing, there was no 
objective evidence to show that pain on use of a joint or 
during flare-ups results in additional functional limitation 
due to pain to the extent that the mandible disability would 
be more than 10 percent disabling under the applicable 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In sum, the Board finds that the symptomatology resulting 
from the residuals of the fractured mandible, which has been 
shown in this case, warrants a 10 percent rating.  The degree 
of impairment resulting from his service-connected residuals 
does not more nearly approximate the criteria for the next 
higher rating.  38 C.F.R. §§ 4.7, 4.150, Code 9905.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in June 1996.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  As noted, the clinical findings show that 
the veteran meets the criteria for a 10 percent rating and no 
more ever since the effective date of service connection.  



ORDER

Service connection for a dental trauma is denied.  

A higher rating of 10 percent for the service-connected 
residuals of the fractured mandible is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.    


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

